ACCEPTED
                                                                                             03-15-00078-CV
                                                                                                     5432033
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       5/27/2015 12:24:15 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK



                          No. 03-15-00078-CV                                FILED IN
                                                                     3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                 IN THE
                                                                     5/27/2015 12:24:15 PM
                       THIRD COURT OF APPEALS                            JEFFREY D. KYLE
                             AUSTIN, TEXAS                                    Clerk
      ____________________________________________________________

                              CHRIS BELL,
                                       Appellant
                                   V.
                REPUBLICAN GOVERNORS ASSOCIATION,
                                        Appellee
     _____________________________________________________________

                        ON APPEAL FROM THE
                   261ST JUDICIAL DISTRICT COURT,
                       TRAVIS COUNTY, TEXAS
    ______________________________________________________________

   APPELLANT’S UNOPPOSED MOTION TO EXTEND TIME TO FILE
                           REPLY BRIEF
   ______________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

         Appellant, Chris Bell, files this Unopposed Motion to Extend Time to File

Reply Brief and in support would respectfully show as follows:

         1.       Appellant’s reply brief is currently due on June 1, 2015.

         2.       Appellant requests an additional fourteen (14) days to file his reply

brief, extending the time to June 15, 2015.

         3.       Appellant needs additional time to file his reply brief because the

undersigned has a brief due in this Court on June 5, 2015, in Case No. 03-15-


AUS-6110664-1 523389/1
00259-CV, styled Becky, Ltd. v. The City of Cedar Park, et al. In addition, the

parties are engaged in settlement negotiations.

         4.       This request is not for purpose of delay, but so that justice may be

done and this Court may be fully informed of all factual and legal information

relevant to the proper disposition of this appeal.

         WHEREFORE, PREMISES CONSIDERED, Appellant requests that this

Court grant his Motion for Extension of Time to File Reply Brief on or before June

15, 2015.

                                             Respectfully submitted,

                                             HUSCH BLACKWELL LLP


                                             By /s/ Elizabeth G. Bloch
                                                ELIZABETH G. BLOCH
                                                State Bar No. 02495500
                                                Heidi.bloch@huschblackwell.com
                                                THOMAS H. WATKINS
                                                State Bar No. 20928000
                                                Tom.Watkins@huschblackwell.com
                                                111 Congress Avenue, Suite 1400
                                                Austin, Texas 78701-4093
                                                (512) 472-5456 (Telephone)
                                                (512) 479-1101 (Facsimile)

                                                 ATTORNEYS FOR APPELLANT




                                             2
AUS-6110664-1 523389/1
                         CERTIFICATE OF CONFERENCE

      The undersigned certifies that she has consulted with Terry Scarborough,
counsel for Appellee, and he has indicated that Appellee is not opposed to this
motion.

                                          /s/ Elizabeth G. Bloch
                                          ELIZABETH G. BLOCH



                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document
was served on the 27th day of May, 2015, via the Court’s electronic filing
system and/or facsimile to the following:

Terry L. Scarborough (512) 482-6891 (fax)
Hance Scarborough, LLP
111 Congress Ave., Suite 500
Austin, Texas 78701

                                           /s/ Elizabeth G. Bloch




                                      3
AUS-6110664-1 523389/1